Citation Nr: 0902040	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral hearing 
loss.    

In a December 2007 decision, the Board denied the veteran's 
claim for service connection for bilateral hearing loss.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a September 2008 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  It appears that VA may not have obtained a 
complete copy of the veteran's service medical records, and 
additional service medical records may be outstanding.  The 
veteran has reported that he was treated at sick call during 
service for loud ringing in his ears and hearing loss.  In 
March 2002, VA requested copies of the veteran's separation 
documents, but his claims file still does not contain any 
separation documents or any record of treatment for hearing 
loss.  It is not clear whether the existing records 
constitute a complete copy of the veteran's service medical 
records.  Because information sufficient to allow for a 
search of those records is available, and those records may 
be useful in deciding the veteran's claim, an attempt to 
obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2008); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, the 
veteran's complete service personnel records should be 
obtained to help determine his duty assignments and units 
during service.

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with bilateral hearing loss, but it remains 
unclear whether this hearing loss was due to the natural 
progress of his condition or was aggravated by service.      

On VA examination in February 2007, the examiner could not 
resolve the issue of whether the veteran's bilateral hearing 
loss was aggravated by service without resorting to mere 
speculation.  However, the examiner did not provide an 
opinion regarding whether there was any nexus between the 
veteran's bilateral hearing loss and his service.  In order 
to make an accurate assessment of the veteran's entitlement 
to service connection for his bilateral hearing loss, it is 
necessary to have a medical opinion based upon a thorough 
review of the record, including all service medical records, 
that determines whether the veteran's bilateral hearing loss 
was aggravated by service.  The Board thus finds that an 
examination and opinion addressing the issue of aggravation 
of the veteran's bilateral hearing loss is necessary in order 
to fairly decide the merits of the veteran's claim.  

In addition, the service medical records considered at the 
time of the December 2007 Board decision are not longer 
associated with the claims folder.  A search of the RO and 
the Detroit RO (where the file was sent during the appeal for 
file review) should be conducted for those records and the 
veteran and representative should be asked to submit copies 
of any records in their possession.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center furnish all available 
service medical and personnel records 
for the veteran's service in the United 
States Army, for the period of July 
1983 to February 1985.  If any of the 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain 
medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.
 
2.  Search the St. Petersburg RO and 
the Detroit RO for the veteran's 
service medical records.  If they are 
not located, request that the veteran 
and his representative submit copies of 
any service medical records in their 
possession.

3.  Schedule the veteran for a VA 
audiological examination to determine 
whether any current hearing loss was 
incurred in service or was aggravated 
beyond the natural progress of any pre-
existing disability during his service.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's bilateral 
hearing loss was incurred in or 
aggravated by his period of active 
service.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder, 
including all service medical records, 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

